Citation Nr: 1531338	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.  Thereafter, the Veteran had additional service in the Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO denied the Veteran's claim for service connection for tinnitus.

The Board denied the Veteran's claim in a June 2014 decision.  Thereafter, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 order, the Court granted a Joint Motion for Remand (JMR) as to this issue, which has been returned to the Board for action consistent with the terms of the JMR.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has been directed to undertake action consistent with the JMR. The Board interprets the JMR to require that VA verify all periods of Reserve duty, obtain personnel records related to the Veteran's Reserve duty, and obtain another medical opinion regarding the likely etiology of his tinnitus.

In the JMR, the parties noted that the June 2014 Board decision acknowledges that the Veteran served in the Air Force Reserve post-March 1985, but did not assist the Veteran in obtaining personnel records related to his Reserve service.  The Board also notes that although service treatment records (STRs) dated March 1981 to March 1985 and July 1988 to July 1991 have been associated with the claims file and an August 2008 Personnel Information Exchange System (PIES) request response indicates that the Veteran's complete STRs have been associated with the file, the original PIES request only includes a request for STRs from the Veteran's March 1981 to March 1985 period of active duty.  Thus, the Reserve STRs of record may be incomplete.  Accordingly, the Board finds that reasonable efforts to obtain personnel records and STRs related to the Veteran's Reserve service have not been made, and such development must be undertaken on remand.  38 U.S.C.A. § 5103A (West 2014).

In addition, the parties asserted that an October 2008 VA medical opinion that addresses the onset of hearing loss does not explain how audiogram evidence of hearing loss is related to tinnitus.  The parties also asserted that the October 2008 examiner reported that the Veteran's tinnitus had onset "sometime after 1988," but failed to address the possibility that his tinnitus was caused by acoustic trauma experienced during a period of Reserve service.  Thus, a remand is also required to provide another examination and obtain an opinion based upon consideration of the Veteran's complete medical history, to include any newly acquired evidence related to his Reserve service.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations . . . .").

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify all periods of the Veteran's service, and particularly, as precisely as is possible, the period of the Veteran's Reserve service should be indicated, including which dates are active duty; which are active duty for training (ACDUTRA); and which dates are inactive duty for training (INACDUTRA).  

2.  Make reasonable efforts to obtain the Veteran's complete Reserve service treatment records.  All efforts to obtain these records should be documented.  If it is determined at any point that efforts to obtain any additional Reserve service treatment records would be futile, or that further records do not exist, that conclusion should be documented in the claims file.  The Veteran and his representative should be advised of the results of this development action. 

3.  Provide an opportunity for the Veteran to identify or submit any additional medical evidence relevant to his claims.  Any identified records should be sought and associated with the claims file.

4.  After obtaining any additional records to the extent possible, schedule the Veteran for an examination to determine the etiology of his current tinnitus.  The claims folder and any newly associated evidence should be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

After considering the documents of the case and any history from the Veteran concerning his tinnitus, the examiner should express an opinion as to whether it is at least as likely as not that tinnitus had its onset during a period of the Veteran's active duty or Reserve service, or was caused or aggravated by an injury or disease incurred during a period of the Veteran's active duty or Reserve service.  (The precise injury or disease should be identified.)

The examiner should consider the Veteran's lay reports regarding in-service exposure to noise and the onset of the claimed disability, and explain the medical relationship between hearing loss and tinnitus.  References to appropriate facts and medical authority should be included.  
 
5.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




